Case: 1:17-md-02804-DAP Doc #: 3056 Filed: 01/02/20 1 of 5. PageID #: 477521



                     UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION


WALTER AND VIRGINIA SALMONS,
INDIVIDUALLY AND AS NEXT FRIEND
AND GUARDIAN OF BABY W.S.;
                                      MDL No. 2804
ANTHONY ANDERSON,                     Judge Dan Aaron Polster
INDIVIDUALLY AND AS NEXT FRIEND       CASE No. 1:18-op-45268-DAP
AND GUARDIAN OF BABY A.L.A., ON
BEHALF OF THEMSELVES AND ALL
OTHERS SIMILARLY SITUATED;

AND HADEN TRAVIS BLANKENSHIP,
INDIVIDUALLY AND AS NEXT FRIEND
AND GUARDIAN OF BABY Z.D.B., ON
BEHALF OF THEMSELVES AND ALL
OTHERS SIMILARLY SITUATED,

               PLAINTIFFS,

              v.

MCKESSON CORPORATION;
CARDINAL HEALTH, INC.;
AMERISOURCEBERGEN
CORPORATION; TEVA
PHARMACEUTICAL INDUSTRIES,
LTD.; TEVA PHARMACEUTICALS USA,
INC.; CEPHALON, INC. MYLAN
PHARMACEUTICALS, INC.; JOHNSON
& JOHNSON; JANSSEN
PHARMACEUTICALS, INC.; ORTHO-
MCNEIL-JANSSEN
PHARMACEUTICALS, INC. n/k/a
JANSSEN PHARMACEUTICALS, INC.;
JANSSEN PHARMACEUTICA INC. n/k/a
JANSSEN PHARMACEUTICALS, INC.;
ENDO HEALTH SOLUTIONS INC.;
ENDO PHARMACEUTICALS, INC.;
ALLERGAN PLC f/k/a ACTAVIS PLC;
WATSON PHARMACEUTICALS, INC.
n/k/a ACTAVIS, INC.; WATSON
LABORATORIES, INC.; ACTAVIS LLC;
  Case: 1:17-md-02804-DAP Doc #: 3056 Filed: 01/02/20 2 of 5. PageID #: 477522



  and ACTAVIS PHARMA, INC. f/k/a
  WATSON PHARMA, INC., DEPOMED,
  INC.; MALLINCKRODT LLC;
  MALLINCKRODT PLC;
  SPECGX LLC; PAR
  PHARMACEUTICAL, INC.; PAR
  PHARMACEUTICAL COMPANIES, INC.;
  NORAMCO, INC.; INDIVIOR, INC.; CVS
  HEALTH CORPORATION; RITE AID OF
  MARYLAND, INC.; RITE AID CORP.;
  WALGREENS BOOTS ALLIANCE, INC.;
  WALGREEN EASTERN CO.;
  WALGREEN CO.; WAL-MART INC. f/k/a
  WALMART STORES, INC.; MIAMI-
  LUKEN, INC.; COSTCO WHOLESALE
  CORPORATION; H.D. SMITH, LLC; H.D.
  SMITH HOLDINGS, LLC; H.D. SMITH
  HOLDING COMPANY; ANDA, INC.

                       DEFENDANTS.

      REPLY BRIEF IN SUPPORT OF MOTION FOR LEAVE TO FILE FOURTH
                   AMENDED CLASS ACTION COMPLAINT

        Pursuant to Federal Rule of Civil Procedure 15(a)(1)(B), counsel for NAS Plaintiffs in

the above-captioned case seek leave to file a fourth amended class action complaint. The

purpose of the proposed amended pleading is to bring the causes of action in line with those

raised in related complaints by NAS plaintiffs in Ohio and California in order to facilitate class

certification.

        Federal Rule 15(a)(2) permits a party to amend a pleading with leave of court, and

provides that “[t]he court should freely give leave when justice so requires.” Defendants have

not shown any prejudice or harm that would result from the proposed amendment. Amendment

is sought prior to class certification, and indeed, the allegations and causes of action align with

related class action complaints pending in Ohio and California. By limiting the pleading to those

factual and legal theories that are currently pending in other states, the case will be more




                                                  2
  Case: 1:17-md-02804-DAP Doc #: 3056 Filed: 01/02/20 3 of 5. PageID #: 477523



amenable to class certification and resolution, and in turn promotes judicial efficiency in

resolving this complex, multifaceted matter.

        In the absence of prejudice, the general rule that leave shall be freely granted when

justice so requires applies, and in this case, the proposed amendment should be granted in this

case.

        DATED: January 2, 2020.



                                               Respectfully submitted,

                                               /s/ Marc E. Dann
                                               Marc E. Dann (0039425)
                                               Emily C. White (0085662)
                                               Whitney E. Kaster (0091540)
                                               DANN LAW
                                               2728 Euclid Avenue, Suite 300
                                               Cleveland, OH 44115
                                               (216) 373-0539
                                               notices@dannlaw.com

                                               Thomas E. Bilek
                                               Kelly Cox Bilek
                                               THE BILEK LAW FIRM, L.L.P.
                                               700 Louisiana, Suite 3950
                                               Houston, TX 77002
                                               (713) 227-7720
                                               tbilek@bileklaw.com
                                               kbilek@bileklaw.com

                                               Kevin W. Thompson
                                               David R. Barney, Jr.
                                               THOMPSON BARNEY LAW FIRM
                                               2030 Kanawha Boulevard, East
                                               Charleston, WV 25311
                                               Telephone: 304-343-4401
                                               Facsimile: 304-343-4405
                                               Email: kwthompson@gmail.com




                                                  3
Case: 1:17-md-02804-DAP Doc #: 3056 Filed: 01/02/20 4 of 5. PageID #: 477524




                                  Celeste Brustowicz
                                  Stephen Wussow
                                  COOPER LAW FIRM
                                  1525 Religious Street
                                  New Orleans, LA 70130
                                  Telephone: 504-399-0009
                                  Facsimile: 504-309-6989
                                  Email: cbrustowicz@sch-llc.com

                                  Donald E. Creadore
                                  CREADORE LAW FIRM
                                  450 Seventh Avenue, Suite 1408
                                  New York, NY 10123
                                  Telephone: 212-355-7200
                                  Email: donald@creadorelawfirm.com

                                  Scott R. Bickford
                                  Spencer R. Doody
                                  MARTZELL, BICKFORD & CENTOLA
                                  338 Lafayette Street
                                  New Orleans, LA 70130
                                  Telephone: 504-581-9065
                                  Facsimile: 504-581-7635
                                  Email: srb@mbfirm.com

                                  Kent Harrison Robbins
                                  THE LAW OFFICES OF KENT HARRISON
                                   ROBBINS, P.A.
                                  242 Northeast 27th Street
                                  Miami, FL 33137
                                  Telephone: (305) 532-0500
                                  Facsimile: (305) 531-0150
                                  Email: khr@khrlawoffices.com
                                  Secondary: ereyes@khrlawoffices.com
                                  Tertiary: assistant@khrlawoffices.com

                                  Counsel for Legal Guardians of NAS Children




                                     4
  Case: 1:17-md-02804-DAP Doc #: 3056 Filed: 01/02/20 5 of 5. PageID #: 477525



                                 CERTIFICATE OF SERVICE

       I certify that on January 2, 2020, I electronically filed Reply Brief in Support of Motion for
Leave to file Fourth Amended Complaint, with the Clerk of Court using the CM/ECF system,
which will send notification of such filing to counsel of record.


                               /s/ Marc E. Dann
                               Marc E. Dann (0039425)
                               DANN LAW FIRM
